EXHIBIT 10.2




 




Name of Subscriber




SUBSCRIPTION AGREEMENT




GelTech Solutions, Inc.

1460 Park Lane South, Suite 1

Jupiter, FL 33458

Attention:  Mr. Michael Hull




Dear Sirs:




1.1

Subscription.  I, the undersigned investor (the “Investor”), hereby subscribe
for and agree to purchase on the terms and conditions contained herein
______________ shares of common stock and _______ five-year warrants exercisable
at $______ per share (collectively, the “Securities”) of GelTech Solutions,
Inc., a Delaware corporation (the “Company”).   

1.2

Subscription Payment.  As payment for this subscription, simultaneously with the
execution hereof, I am (i) wire transferring to the Company, or (ii) delivering
herewith to the Company a check made payable to the Company, in the amount of
$1,000,000.

2.1

Investor Representations and Warranties.  I acknowledge, represent and warrant
to, and agree with, the Company as follows:

(a)

I am aware that my investment involves a high degree of risk;

(b)

I acknowledge and am aware that there is no assurance as to the future
performance of the Company;

(c)

I am purchasing the Securities for my own account for investment and not with a
view to or for sale in connection with the distribution of the Securities nor
with any present intention of selling or otherwise disposing of all or any part
of the Securities.  I agree that I must bear the economic risk of my investment
for an indefinite period of time because, among other reasons, the Securities
has not been registered under the Securities Act of 1933 (the “Securities Act”)
or under the securities laws of any states and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless it has subsequently been
registered under the Securities Act and under applicable securities laws of such
states or an exemption from such registration is available.  I hereby authorize
the Company to place a legend denoting the restriction on the Securities.  

(d)

I further acknowledge my understanding that the Company’s reliance on such
exemptions referred to in subsection (c) above are, in part, based upon the
foregoing representations, warranties, and agreements by me and that the
statutory basis for such exemptions would not be present, if, notwithstanding
such representations, warranties and agreements, I were acquiring the Securities
for resale on the occurrence or non-occurrence of some pre-determined event.  In
order to induce the Company to issue and sell the Securities subscribed for
hereby to me, it is agreed that the Company will have no obligation to recognize
the ownership, beneficial or otherwise, of such Securities or any part thereof
by anyone, except as set forth herein;





1




--------------------------------------------------------------------------------







(e)

I have the financial ability to bear the economic risk of my investment in the
Company (including its possible total loss), have adequate means for providing
for my current needs and personal contingencies and have no need for liquidity
with respect to my investment in the Company;

(f)

I have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Securities
and have obtained, in my judgment, sufficient information from the Company to
evaluate the merits and risks of an investment in the Company;

(g)

I:

(1)

have carefully read this Subscription Agreement, the Company’s Form 10-K for the
year ended June 30, 2013, and all subsequent filings filed with the Securities
and Exchange Commission and understand and have evaluated the risks of a
purchase of the Securities and have relied solely (except as indicated in
subsection (2) and (3)) on the information contained in this Subscription
Agreement;

(2)

have been provided an opportunity to obtain any additional information
concerning the Company and all other information to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense; and

(3)

have been given the opportunity to ask questions of, and receive answers from,
the Company concerning the terms and conditions and other matters pertaining to
this investment.  In addition, as required by Section 517.061(11)(a)(3), Florida
Statutes and by Rule 3E-500.05(a) thereunder, I may have, at the offices of the
Company, at any reasonable hour, after reasonable prior notice, access to the
materials set forth in the Rule which the Company can obtain without
unreasonable effort or expense.

(h)

If the undersigned is a corporation, trust, partnership, employee benefit plan,
individual retirement account, Keogh Plan, or other tax-exempt entity, it is
authorized and qualified to become an investor in the Company and the person
signing this Subscription Agreement on behalf of such entity has been duly
authorized by such entity to do so;

(i)

No representations or warranties have been made to the undersigned by the
Company, or any of their respective officers, employees, agents, affiliates or
attorneys;

(j)

The information contained in Section 2.2 of this Subscription Agreement is true
and correct including any information which I have furnished and furnish to the
Company with respect to my financial position and business experience, is
correct and complete as of the date of this Subscription Agreement and if there
should be any material change in such information prior to acceptance of my
subscription, I will furnish such revised or corrected information to the
Company;

(k)

I hereby acknowledge and am aware that except for any rescission rights that may
be provided under applicable state laws including the three day rights under
Florida or other state law, I am not entitled to cancel, terminate or revoke
this subscription, and any agreements made in connection herewith shall survive
my death or disability;





2




--------------------------------------------------------------------------------







(l)

I have not received any general solicitation or advertising regarding the
purchase of the Securities and became aware of this investment through a
substantive, pre-existing relationship with the Company; and

(m)

Where applicable, I agree to be bound by any restrictions on resale of the
Securities required by applicable state laws.

2.2

Investor Representations and Warranties Concerning Suitability, Accredited
Investor and Eligible Client Status.  I represent and warrant the following
information:

(a)

The following information should be provided by the person making the investment
decision whether on his own behalf or on behalf of an entity:

(1)

Name of Investor:

 

Age:

 

 

 

        Email Address:

 

 

(2)

Name of person making investment decision

 

 

 

Age:

 

(

(Print)

 

 




(3)

Principal residence address and telephone number:




 

 

 




(4)

Secondary residence address and telephone number:







 

 

 

 




I have no present intention of becoming a resident of any other state or
jurisdiction.




(5)   Name, address, telephone number and facsimile number of employer or
business:




 

 

 

 

 








3




--------------------------------------------------------------------------------










(i)

Nature of business

 

   

(ii)

Position and nature of responsibilities

 

 

 




(6)

Length of employment or in current position

 




(7)

Prior employment, positions or occupations during the past five years (and the
inclusive dates of each) are as follows:




Nature of Employment,

or Occupation




Position/ Duties




From/To

 

 

 

 

 

 

 

 







(8)

Business or professional education and the degree(s) received are as follows:




School

Degree

Year Received

 

 

 

 

 

 




Attach additional pages to answer any questions in greater detail, if necessary.
 





4




--------------------------------------------------------------------------------







(b)

Investor Representations.  Must Initial One.  Initial all appropriate spaces on
the following pages (please initial only where appropriate).

For Individual Investors Only:




(1)

         

I certify that I am an accredited investor because I have an individual net
worth, or my spouse and I have combined net worth, in excess of $1,000,000. For
purposes of calculating net worth under this paragraph (1), (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.  




(2a)

_____  I certify that I am an accredited investor because I had individual
income (exclusive of any income attributable to my spouse) of more than $200,000
in the last two completed years and I reasonably expect to have an individual
income in excess of $200,000 this year.




(2b)

         

 Alternatively, my spouse and I have joint income in excess of $300,000 in each
applicable year.




(3)

         

I am a director or executive officer of the Company.




Other Investors:




(4)

         

The undersigned certifies that it is one of the following:  any bank as defined
in Section 3(a)(2) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to section 15 of
the Securities Exchange Act of 1934; insurance company as defined in Section
2(13) of the Securities Act; investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; Small Business Investment Company licensed by the U.S.
 Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.




(5)

         

The undersigned certifies that it is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.




(6)

         

The undersigned certifies that it is a organization described in Section
501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the securities offered, with total assets in excess of $5,000,000.  




(7)

         

The undersigned certifies that it is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Securities Act.





5




--------------------------------------------------------------------------------










(8)

         

The undersigned certifies that it is an entity in which all of the equity owners
are accredited investors.




(9)

_____

I am none of the above.




3.

Indemnification.  I hereby agree to indemnify and hold harmless the Company, its
officers, directors, shareholders, employees, agents and attorneys against any
and all losses, claims, demands, liabilities and expenses (including reasonable
legal or other expenses) incurred by each such person in connection with
defending or investigating any such claims or liabilities, whether or not
resulting in any liability to such person) to which any such indemnified party
may become subject under the Securities Act, under any other statute, at common
law or otherwise, insofar as such losses, claims, demands, liabilities and
expenses (a) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact made by me and contained in this
Subscription Agreement, or (b) arise out of or are based upon any breach of any
representation, warranty or agreement contained herein.




4.

Arbitration.  Any controversy, dispute or claim against the Company, its
officers, directors or employees arising out of my investment or relating to
this Subscription Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in Jupiter, Florida (unless the parties
agree in writing to a different location) before one arbitrator in accordance
with the rules of the American Arbitration Association then in effect.  In any
such arbitration proceeding, the parties agree to provide all discovery deemed
necessary by the arbitrator.  The decision and award made by the arbitrator
shall be final, binding and conclusive on all parties to any arbitration
proceeding for all purposes, and judgment may be entered thereon in any court
having jurisdiction thereof.




5.

Counterparts.  This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Subscription Agreement may be by actual or facsimile signature.  




6.

Benefit.  This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.




7.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person (or to such other address as any
of them, by notice to the other may designate from time to time) by FedEx or
similar overnight next business day delivery, or by email followed by overnight
next business day delivery, as follows:




Investor:

At the address designated in Section 2.2
of this Subscription Agreement

 

The Company:

GelTech Solutions, Inc.

c/o Michael Hull, Chief Financial Officer

1460 Park Lane South, Suite 1

Jupiter, FL 33458

Telephone Number: (561) 427-6144

Facsimile Number:  (561) 427-6182

Email: mhull@geltechsolutions.com








6




--------------------------------------------------------------------------------







8.

Governing Law.  This Subscription Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
whether sounding in contract, tort or otherwise, shall be governed or
interpreted according to the laws of the State of Delaware.




9.

Oral Evidence.  This Subscription Agreement constitutes the entire Subscription
Agreement between the parties and supersedes all prior oral and written
agreements between the parties hereto with respect to the subject matter hereof.
 Neither this Subscription Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally, except by a statement in writing signed
by the party or parties against which enforcement or the change, waiver
discharge or termination is sought.




10.

Section Headings.  Section headings herein have been inserted for reference only
and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Subscription Agreement.




11.

Survival of Representations, Warranties and Agreements.  The representations,
warranties and agreements contained herein shall survive the delivery of, and
payment for, the securities.




12.

Acceptance of Subscription.  The Company may accept this Subscription Agreement
at any time for all or any portion of the securities subscribed for by executing
a copy hereof as provided and notifying me within a reasonable time thereafter.

 

FLORIDA SALES    

                                                                                                               

FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.   PAYMENTS FOR TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS
PROVIDED FOR IN THIS PARAGRAPH WILL BE PROMPTLY REFUNDED WITHOUT INTEREST.
 NOTICE SHOULD BE GIVEN TO THE COMPANY TO THE ATTENTION OF MICHAEL HULL AT THE
ADDRESS SET FORTH ON THE COVER PAGE OF THIS SUBSCRIPTION AGREEMENT.

 





[Signature Page Follows]





7




--------------------------------------------------------------------------------










INVESTOR SIGNATURE PAGE




Individual (or Joint) Investors




 

 

 

Social Security Number

Print Name of Investor

 

 

 

 

 

 

 

 

Signature of Investor

 

 

 

 

Dated: _______________, 2013







Social Security Number

Print Name of Investor

 

 

 

 

 

 

 

 

Signature of Investor

 

 

 

 

Dated: _______________, 2013







Corporate or Other Entity




 

 

 

Federal ID Number

 

Print Name of Entity

 

 

 

 

By:

 

 

 

Signature, Title

Dated: _______________, 2013




 

 

 

All Investors:




Manner in which the securities are to be held:




_____ Individual Ownership

_____ Partnership

 

 

_____ Tenants-in-Common

_____ Trust

 

 

_____ Joint Tenant With Right of Survivorship

_____ Corporation

 

 

_____ Tenants by the Entirety

_____ Employee Benefit Plan

 

 

_____ Community Property

_____ Other (please indicate)

 

 

_____ Separate Property

 








8




--------------------------------------------------------------------------------







ACCEPTANCE OF SUBSCRIPTION




By signing below, the undersigned accepts the foregoing subscription and agrees
to be bound by the terms of the Subscription Agreement.




GELTECH SOLUTIONS, INC.







By:

 

 

Dated:

______________ ___, 2013

 

 

Michael Hull

Chief Financial Officer

 

 

 








9


